[DO NOT PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                                                                 FILED
                                                        U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                                                           FEBRUARY 9, 2007
                             No. 06-14250
                                                           THOMAS K. KAHN
                         Non-Argument Calendar
                                                                CLERK


               D. C. Docket No. 05-00103-CV-FTM-99-DNF

LU ANN GUY, individually and on behalf
of all those similarly situated,

                                               Plaintiff,

ETHEL COY,

                                               Plaintiff-Appellant,

                                  versus

ALLSTATE FLORIDIAN INSURANCE COMPANY,

                                               Defendant-Appellee.


                Appeal from the United States District Court
                    for the Middle District of Florida


                            (February 9, 2007)

Before ANDERSON, DUBINA and BARKETT, Circuit Judges.

PER CURIAM:
      Appellant, Lu Ann Guy (“Guy”) brought an action in the district court

seeking insurance benefits under policies issued by Allstate Floridian Insurance

Company (“Allstate Floridian”). Specifically, Guy alleged that her home suffered

mold damage after Hurricane Charley, and she sought recovery of mold

remediation benefits under her homeowners insurance policy. Guy sought to

maintain the case on behalf of a putative class of insureds who suffered mold

damage to their homes. A magistrate judge recommended that the motion for class

certification be denied. The district court adopted the magistrate judge’s report

and recommendation and denied class certification on three grounds: lack of

commonality, lack of predominance, and lack of superiority.

      This court reviews an order denying class certification for abuse of

discretion. Hines v. Widnall, 334 F.3d 1253, 1255 (11th Cir. 2003). The district

court abuses its discretion when it “fails to apply the proper legal standard or to

follow proper procedures in making the determination, or makes findings of fact

that are clearly erroneous.” Heffner v. Blue Cross and Blue Shield of Alabama,

Inc., 443 F.3d 1330, 1337 (11th Cir. 2006) (quoting Birmingham Steel Corp. v.

TVA, 353 F.3d 1331, 1335 (11th Cir. 2003).

      After reviewing the record and reading the parties’ briefs, we conclude that

there was no abuse of discretion by the district court in denying class certification.

                                          2
Specifically, we agree with the district court that the appellant could not establish

common questions of law and fact because these claims are based on the existence

and extent of mold damage to insured homes after the 2004 Florida hurricanes.

We also agree with the district court’s finding that common issues do not

predominate and that a class action is not a superior method to resolve claims

seeking mold remediation benefits under homeowners insurance policies.

Accordingly, we affirm the district court’s order denying class certification.

      AFFIRMED.1




      1
          We deny all pending motions as moot.
                                          3